The opinion of the court was delivered by
Marshall, J.:
This is an appeal by the Kansas soldiers’ compensation board, from a judgment directing payment of compensation to the plaintiff for his services in the United States marine corps during the world war.
The petition recites that application for compensation was filed “on the-day of-, 192 — .” The defendants in their brief say the application was filed in September or October, 1922. Compensation was denied in April, 1924, but the plaintiff did not receive notice thereof until in 1925, when in response to a letter written by him to the secretary of state, a letter was received by the plaintiff stating that his claim had been disallowed in April, 1924. A notice of the disallowance of the claim had been filed with the county board of compensation; that notice contained the following:
“ ‘Because discharge certificate lias apparently been altered to show service from June 16, 1917, instead of June 16, 1918, the correct date, your claim is not considered an equitable one.’ ”
There was evidence which tended to prove that in November, 1923, and in November, 1924, the secretary of state in conversation with the plaintiff had told him that no action had been taken by the board on his claim. The appeal to the district court was filed April 18,1925.
*245In Wilson v. Soldiers’ Compensation Board, 118 Kan. 165, 166, 233 Pac. 1034, the following language is found:
“The statute provides that in all oases of the disallowance of claims by the board ‘the secretary of the board shall enter an order setting forth such dis-allowance and the reasons therefor, and shall forthwith mail to the applicant and to the proper county board a copy of said order, which shall show upon its face the date upon which it was entered.’ (R. S. 73-123.) In the absence of a showing to the contrary, the presumption is that the secretary performed his duty.”
The evidence of the conversations with the secretary of state was not sufficient to overcome the presumption that the statute had been complied with.
More than ninety days elapsed between the disallowance of the plaintiff’s claim and the appeal therefrom. This case is controlled by Kinyon v. Soldiers’ Compensation Board, 118 Kan. 367, 234 Pac. 949, and Fraundorfer v. Soldiers’ Compensation Board, 118 Kan. 782, 236 Pac. 637. The appeal was not taken in time.
The judgment is reversed, and the trial court is directed to enter judgment for the defendants.'